PER CURIAM:
This cause having heretofore been submitted to the Court on petition and cross-*755petition for writ of certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Florida Industrial Commission in said cause, bearing date July 25, 1968, and the petitioner and cross-petitioner having failed to show that the essential requirements of law have been violated, it is ordered that said petition and cross-petition be and the same are hereby denied.
Petitioner’s motion for an attorney’s fee for services in this Court on the cross-petition is granted and a fee of $350.00 is awarded to such claimant.
ERVIN, C. J., and ROBERTS, DREW, THORNAL and CALDWELL (retired), JJ., concur.